Name: 84/74/EEC: Commission Decision of 21 December 1983 instituting in the fisheries and aquaculture sector in Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  regions and regional policy;  EU finance
 Date Published: 1984-02-15

 Avis juridique important|31984D007484/74/EEC: Commission Decision of 21 December 1983 instituting in the fisheries and aquaculture sector in Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0023 - 0027+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/74/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE 1 . TITLE PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( IMP ) IN THE FISHERIES AND AQUACULTURE SECTOR IN THE PARTS OF GREECE COVERED BY THE IMP . 2 . GENERAL PURPOSE THE PURPOSE OF THE PILOT ACTION IS TO INVESTIGATE AND TRY OUT CERTAIN MEASURES WHOSE AIM IS TO IMPROVE THE PRODUCTIVITY OF FISHING AND AQUACULTURE IN THE PARTS OF GREECE COVERED BY THE IMP . IT WILL ALSO ENABLE THE NECESSARY PROCEDURES TO BE DEFINED FOR ENSURING PROPER COORDINATION OF COMMUNITY , NATIONAL AND REGIONAL AUTHORITIES IN PREPARING AND IMPLEMENTING THE IMP . IT SHOULD ALSO ENABLE THE PROGRAMMES TO BE GOT UNDER WAY QUICKLY . THE ACTION INVOLVES : - STUDIES TO IDENTIFY THE OBSTACLES IN THE WAY OF DEVELOPING FISHERIES AND AQUACULTURE , THE PRIORITY AREAS WHERE SCHEMES MEED TO BE CARRIED OUT , THE MAGNITUDE OF WHAT IS NEEDED AND ITS PROBABLE COST , - TRIALS TO TEST THE RESULTS OF THESE STUDIES . 3 . THE AREA COVERED AND ITS GENERAL FEATURES IN VIEW OF THEIR NATURE , THE STUDIES WILL REFER TO THE WHOLE AREA OF GREECE COVERED BY THE IMP . THE AREAS WHERE PILOT MEASURES WILL BE CARRIED OUT ARE INDICATED BELOW . THESE LOCATIONS MAY , HOWEVER , BE CHANGED IN THE LIGHT OF THE RESULTS OF THE STUDIES . 4 . OPERATIONS FROM DECEMBER 1983 TO NOVEMBER 1985 , THE ACTIVITIES LISTED BELOW WILL BE CARRIED OUT : ( A ) COASTAL SHELTERS FOR FISHING VESSELS : - A STUDY TO WORK OUT THE CRITERIA AND PRIORITY LOCATIONS FOR SETTING UP SUCH SHELTERS AND TO DETERMINE PRECISELY THE MAGNITUDE OF THE NECESSARY MEASURES AND THEIR LIKELY COST , - A PILOT SCHEME FOR SETTING UP A TRIAL SHELTER ; ( B ) AQUACULTURE : - A STUDY TO DETERMINE THE CRITERIA AND PRIORITIES FOR CHOOSING LAGOONS FOR AQUACULTURE AND FOR DETERMINING THE BIOLOGICAL , HYDRAULIC AND TECHNICAL PROBLEMS TO BE SOLVED IN THE SHORT RUN , TO DETERMINE THE OPTIMUM OPERATING MODELS AND TO CONTROL THE LIKELY COST , - A TRIAL AQUACULTURE INSTALLATION IN A LAGOON ; ( C ) PROCESSING AND MARKETING : - A STUDY TO IDENTIFY EXISTING BOTTLENECKS IN THIS SECTOR , TO DETERMINE AND ASSESS THE PROSPECTS FOR ITS DEVELOPMENT AND THE TECHNOLOGICAL AND ECONOMIC PROBLEMS ARISING , TO ASSESS THE EXTENT AND COST OF THE NECESSARY INVESTMENT AND TO EXAMINE THE POSSIBILITY OF DEVELOPING NEW PRODUCTS , WITH PRIORITY BEING GIVEN TO THE PROCESSING AND MARKETING OF " BLUE FISH " , - A TRIAL ON SETTING UP SMALL ICE-MAKING PLANTS ; ( D ) TRAINING : - THE STATIONING OF 10 FISHERIES TECHNOLOGISTS IN VARIOUS FISHING PORTS OR WITH THE AQUACULTURISTS . AS SUCH TECHNOLOGISTS CANNOT AT PRESENT BE RECRUITED , THE FIRST PHASE WILL CONSIST OF SENDING 10 CANDIDATES TO SUITABLE TRAINING CENTRES OR RESPONSIBLE AUTHORITIES , TO PREPARE THEM FOR THIS WORK . 5 . TIMETABLE THE STUDIES AND TRAINING ARE TO BE COMPLETED IN 1984 , WHILE THE TRIALS MAY TAKE PLACE IN 1984 AND 1985 . 6 . AUTHORITIES RESPONSIBLE THE FISHERIES DIRECTORATE OF THE MINISTRY OF AGRICULTURE . 7 . ESTIMATE OF COMMUNITY CONTRIBUTION AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE IN GREECE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) 1 000 ECU * TOTAL COST IN 1 000 ECU ( 1 ) * EXISTING INSTRUMENTS * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENTS * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . COASTAL SHELTERS - STUDY * 70 * - * - * 70 * ( 2 ) * - * - * - * - * - * 70 - TRIAL INSTALLATION OF A SHELTER * - * - * - * - * - * 500 * 200 * 40 * 175 * 35 * 175 B . LAGOONS - STUDY * 60 * - * - * 60 * ( 2 ) * - * - * - * - * - * 60 - TRIAL * 300 * 120 * 40 * 105 * 35 * 300 * 120 * 40 * 105 * 35 * 210 C . PROCESSING AND MARKETING - STUDY * 100 * - * - * 100 * ( 2 ) * - * - * - * - * - * 100 - TRIAL * 200 * 100 * 50 * 20 * 10 * 200 * 100 * 50 * 20 * 10 * 40 D . TRAINING - TRAINING OF FISHERIES TECHNOLOGISTS * 120 * - * - * 90 * 75 * - * - * - * - * - * 90 - DETACHMENT OF FISHERIES TECHNOLOGISTS * - * - * - * - * - * 120 * - * - * 90 * 75 * 90 TOTAL * 850 * 220 * * 445 * * 1 120 * 420 * * 390 * * 835 ( 1 ) 1 ECU = DR 81,3367 . ( 2 ) " EXISTING INSTRUMENT " MEANS THE ERDF OR THE EAGGF GUIDANCE SECTION . NB : THE ESTIMATES IN THIS TABLE ARE SUBJECT TO REVISION . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSRY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .